Exhibit 10.4

 

 

AMENDMENT TO THE AMERICAN WOODMARK CORPORATION

2006 NON-EMPLOYEE DIRECTORS EQUITY OWNERSHIP PLAN



AMENDMENT, to the American Woodmark Corporation 2006 Non-Employee Directors
Equity Ownership Plan, by American Woodmark Corporation (the “Company”). The
Company maintains the American Woodmark Corporation 2006 Non-Employee Directors
Equity Ownership Plan, effective as of August 24, 2006 (the “Plan”).



WHEREAS, the Company, pursuant to the authority granted under Section 12(a) of
the Plan, now wishes to amend the Plan;



NOW, THEREFORE, effective as of August 27, 2009, the Plan is hereby amended as
follows:





1.     

The second and third sentences of Section II of the Plan are hereby amended in
their entirety as follows:




“Grants of stock options (“Options”) under the Plan shall be as described in
Section V, shares of restricted stock (“Restricted Shares”) as described in
Section VI, stock appreciation rights (“SARs”) as described in Section VII, and
restricted stock units (“RSUs”) as described in Section VIII. The Board shall
have all powers vested in it by the terms of the Plan, including, without
limitation, the authority (within the limitations described herein) to prescribe
the form of the agreement embodying awards of Options, Restricted Shares, SARs,
and RSUs under the Plan, to construe the Plan, to determine all questions
arising under the Plan, to adopt and amend rules and regulations for the
administration of the Plan as it may deem desirable, and to establish and verify
the extent of satisfaction of any conditions to exercisability or vesting as
applicable to Options, Restricted Shares, SARs, and RSUs.”





2.     

Section IV of the Plan is hereby amended in its entirety as follows:




“Subject to adjustment as provided in Section X, the maximum number of shares of
the Company’s common stock (“Shares”) that may be issued upon exercise or
vesting of Options, Restricted Shares, SARs, and RSUs granted pursuant to the
Plan shall be 200,000, reduced by (i) the total number of Shares previously
issued under the American Woodmark Corporation 2005 Non-Employee Director Stock
Option Plan, originally effective as of August 25, 2005 (the “Prior Plan”), and
(ii) the total number of Shares subject to outstanding awards under the Prior
Plan that have not expired or terminated unexercised. Shares that have not been
issued under the Plan or Prior Plan allocable to Options, Restricted Shares,
SARs, and RSUs and portions thereof that expire, lapse, forfeit or otherwise
terminate unexercised may again be subject to a new award under the Plan.”





3.     

The second sentence of Section V(b) of the Plan is hereby amended in its
entirety as follows:




“ ‘Fair Market Value’ for purposes of the Plan means the closing price per share
of the Shares on the NASDAQ Global Select Market. Fair Market Value shall be
determined as of the applicable date specified in the Plan or, if there are no
trades on such date, the value shall be determined as of the last preceding day
on which the Shares were traded.”





4.     

A new Section VIII is hereby added to the Plan (and existing Section VIII and
all subsequent sections are hereby renumbered accordingly, and all section
references throughout the Plan are hereby adjusted accordingly):


“VIII.       Restricted Stock Unit Awards.

(a)     Grant.     

A. The Board may make grants of RSUs to directors. Whenever the Board deems it
appropriate to grant RSUs, notice shall be given to the director stating the
number of RSUs granted and the terms and conditions to which the RSUs are
subject. This notice, when duly accepted in writing by the director, shall
become the award agreement between the Company and the director.

B. RSUs may be payable in Shares or in cash or in any combination thereof, or
the Board may reserve the right in the award agreement to determine the medium
of payment at the time of payment. A cash payment of a RSU shall be equal to the
Fair Market Value of a Share as of the date of payment. Delivery of Shares in
payment of RSUs may be subject to additional conditions established in the award
agreement.

(b)      Terms and Conditions.



  The Board shall establish as to each award of RSUs the terms and conditions
upon which the RSUs shall vest and be paid. Such terms and conditions may
include, without limitation, accelerated vesting as a result of the disability,
death, or retirement of the director or the occurrence of a change of control of
the Company.

(c)      Non-transferability.

   A director’s rights under a RSU award may not be sold, assigned, transferred,
pledged, hypothecated, or otherwise encumbered or otherwise disposed of, other
than by will or the laws of descent and distribution.

(d)      Shareholders Rights.

           A director shall not have any of the rights of a shareholder with
respect to an award of RSUs unless and until Shares are issued to the director
pursuant to such award and all requirements with respect to the issuance of such
Shares have been satisfied.

(e)      Dividend Equivalents.

The Board may, in its discretion, provide that a director shall be entitled to
receive dividend equivalents on outstanding RSUs. Dividend equivalents may be
(i) paid in cash, (ii) credited to the director as additional RSUs, or (iii) a
fixed combination of cash and additional RSUs as provided in the award
agreement, or the Board may reserve the right to determine the manner of payment
at the time dividends are paid to shareholders of record. Unless otherwise
provided in the award agreement, (i) dividend equivalents with respect to
dividends or other distributions that are paid in Shares shall be credited to
the director as additional RSUs subject to the same restrictions as the RSUs
with respect to which the dividend equivalents are paid and (ii) dividend
equivalents with respect to dividends or other distributions that are paid in
cash shall be accumulated without interest and paid if and at the same time and
to the same extent as the underlying RSUs are paid, and shall be forfeited if
and at the same time and to the same extent as the underlying RSUs are
forfeited. Any such dividend equivalent arrangement shall comply with Code
Section 409A. A dividend equivalent arrangement shall be unfunded and dividend
equivalents shall be payable from the general assets of the Company. A
director’s right to any accumulated, unpaid dividend equivalents shall be solely
that of a general creditor of the Company.”





5.     

The last sentence of Section VIII of the Plan (“Termination”) is hereby amended
in its entirety as follows:




“No termination of the Plan shall materially and adversely affect any of the
rights or obligations of any individual under any Option, Restricted Share, SAR,
or RSU award previously granted under the Plan, without his or her consent.”





6.     

Section IX of the Plan is hereby amended in its entirety as follows:




“In no event shall the Plan, any director’s participation in the Plan, any
director’s receipt of an Option, Restricted Share, SAR, or RSU award under the
Plan or any other action taken under the Plan constitute or be evidence of any
agreement or understanding, express or implied, that the Company will retain any
individual as a director for any period of time.”





7.     

The first sentence of Section X of the Plan is hereby amended in its entirety as
follows:




“In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure or
capitalization affecting the Shares, the number of Shares that may be issued
under the Plan, and the number of Shares subject to, or the exercise price per
Share under, any outstanding Option, Restricted Share, SAR, or RSU award, shall
be adjusted automatically so that the proportionate interest of the director
shall be maintained as before the occurrence of such event.”
 




8.     

Section XIV(a) of the Plan is hereby amended in its entirety as follows:




“(a)      Delivery of Shares.



The Company shall not be required to issue or deliver any certificate for Shares
purchased upon the exercise of any part of an Option or SAR or upon settlement
of any RSU or as to which any restriction has lapsed before (i) the admission of
such Shares to listing on any stock exchange or other listing system on which
the Company’s common stock may then be listed, (ii) receipt of any required
registration or other qualification of such Shares under any state or federal
law or regulation that the Company’s counsel may determine is necessary or
advisable, and (iii) the Company shall have been advised by counsel that all
applicable legal requirements have been complied with.”





9.     

Section XIV(b) of the Plan is hereby amended in its entirety as follows:




“(b)      Ratification.
 

By accepting any Option, Restricted Share, SAR, RSU, or other benefit under the
Plan, each director and each individual claiming under or through such director
shall be conclusively deemed to have given his or her acceptance and
ratification of, and consent to, any action taken by the Company or the Board.”





10.     

In all other respects the Plan is hereby ratified and confirmed.




*     *     *     *     *



To record the adoption of the Amendment set forth above, the Company has caused
this document to be signed on this ____ day of August 2009.

 

 

                                                                                                                                
 AMERICAN WOODMARK CORPORATION

 

                                                                                                                                  By:
______________________________________

 

                                                                                                                                
 Title: _____________________________________